Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Final Office Action mailed on 10/5/2020, the Applicant has filed a Request for Continued Examination (RCE) on 12/7/2020 amending claims 1-2, 9 and 16-17. Claims 3, 8, 11-12, 14-15 and 18 have been cancelled. No claim has been added. Claims 1-2, 4-7, 9-10, 13, 16-17 and 19-22 are pending in this application.

Claim Objections

Claims 9 and 13 are objected to because of the following informalities:

Claim 9 recites the “peripheral device” in line 13, which appears to be “the peripheral electronic device”, for consistency in the claim; and
Claim 13 recites the “peripheral device” in line 2, which appears to be “the peripheral electronic device”, for consistency in the claim.  

Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim(s) 1-2, 4, 6-7, 16-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Heo et al. (US 2015/0215443), in view of Lee et al. (US 2015/0009096), and further in view of Oh et al. (US 2017/0139669).

Regarding claim 1, Heo discloses an electronic device (see e.g. 100 in Figs. 1A-2; para[0033]; para[0036]) comprising:
one or more sensors operatively coupled with the electronic device (see e.g. sensing unit 140 and input unit 120 in Figs. 1A-2; para[0039]-para[0041]; para[0139]); 
one or more receivers operatively coupled with the electronic device (see e.g. communication unit 110 and input unit 120 in Figs. 1A-2; para[0037]-para[0039]; para[0139]); and 
a processor (see 180 in Fig. 1A; para[0046]),
wherein the processor is configured to:
control to detect whether see S310 in Fig. 3; see Fig. 4A; para[0155]; para[0162]-para[0168]; para[0191];  e.g. “based on the image information that is captured with the camera 121, the sensing unit 140 recognizes a position of the user and a worn state of the main body 301 of the mobile terminal 100”; also, “the sensing unit 140 senses the wearing of the main body and at the same );
in response to the detection of a worn state of the electronic device, control to activate at least one of the one or more receivers for receiving an external signal output by an external electronic device (para[0169]-para[0177]; para[0184]-para[0185]; para[0188]; para[0191]; para[0197]; para[0215]; para[0233]-para[0237]; para[0246]; see Figs. 3-4B, 7A, and 11A-11D; “After the wearing of the main body 301 is sensed in this manner, the controller 180 activates either of the recording mode and the control mode”; e.g. “When a specific first input signal is input through the user input unit 123 and then the movement information on the wearer of the main body and the biological signal of the wearer are sensed, the controller 180 recognizes that a control command for activating the recording mode in a specific situation corresponding to the first input signal”; e.g. When the wearing of the main body 301 is sensed, the controller 180 performs either the recording mode or the control mode, with which communication unit 110 and/or input unit 120 (claimed one or more receivers) are activated to receive signals from an external device to execute recording associated with the external device, or control the external device; after detecting that the main body 301 of the mobile terminal 100 is worn, it is communicatively coupled to an external device ).
However, Heo does not appear to expressly disclose the received external signal including content information about content currently executed by the external electronic device; in the worn state 
obtain content from the content information included in the external signal; and as the content is obtained, execute the obtained content; and in response to the detection of a non-worn state of the electronic device, control to stop executing the obtained content, and transmit information on playback position of the content which is executed by the electronic device to the external electronic device, so that the external electronic device executes the content in a corresponding position.
Lee discloses a received external signal including content information about content currently executed by an external electronic device (para[0043]-para[0045]; para[0047]-para[0049]; para[0051]; para[0058]-para[0060]; para[0106]-para[0112]; see e.g. wearable device in Figs. 1-4 and 8 performing pairing with an external display device; “pairing indicates a connection between the wearable device 100 “The wearable device 800 according to one embodiment of the present invention can perform a pairing and communication access with the external display device using the communication module 840 and can transceive data with the accessed external display device”); while an electronic device is detected as being in a worn state: obtain content from the content information included in the external signal (para[0043]-para[0045]; para[0047]-[0051]; para[0058]-para[0060]; para[0106]-para[0112]; see e.g. wearable device in Figs. 1-4 and “The wearable device 800 according to one embodiment of the present invention can perform a pairing and communication ); and as the content is obtained, execute the obtained content (para[0043]-para[0045]; para[0047]-[0051]; para[0058]-para[0060]; para[0106]-para[0112]; see Figs. 1-4 and 8; “the wearable device 100 performs data communication with the external display device 110/120/130 via the pairing and can identically output an image outputted in the external display device 110/120/130”; “the content outputted from the external display device 310 can be displayed by the display unit 311”; “the display module 830 can display information of content executed by the external display device coupled with the wearable device 800”); and in response to a detection of a non-worn state of the electronic device, the external electronic device executes the content (para[0047]-[0051]; “the wearable device 100… can identically output an image outputted in the external display device 110/120/130”; “the wearable device 100 … may be then able to determine a notification device, which is going to provide a notification for an event occurred in the wearable device 100 or the external display devices 110/120/130”;  “the notification device may include at least one of the wearable device 100 and the external display device 110/120/130”; “the notification can be implemented by a form of a text notification”; “in the non-wearing mode of the wearable device 100, the wearable device 100 can ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Heo’s invention, with the teachings in Lee’s invention, to have the received external signal including content information about content currently executed by the external electronic device; while the electronic device is detected as being in the worn state: obtain content from the content information included in the external signal; and as the content is obtained, execute the obtained content; and in response to the detection of a non-worn state of the electronic device, the external electronic device executes the content, for the advantage of enhancing user convenience in a manner of modifying output of a wearable device based on an event occurred in an external display device paired with the wearable device, and/or wearing mode of the wearable device (para[0009]; para[0051]).
	However, the combination of Heo and Lee does not appear to expressly disclose in response to the detection of a non-worn state of the electronic device, control to stop executing the obtained content, and transmit information on playback position of the content which is executed by the electronic device to the external electronic device, so that the external electronic device executes the content in a corresponding position.
Oh discloses in response to detection of a non-worn state of an electronic device, control to stop executing obtained content, and transmit information on playback position of the content which is executed by the electronic device to an external electronic device, so that the external electronic device executes the content in a corresponding position (see Figs. 2 and 14A-14C; para[0060]; para[0187]-para[0193]; “the ).
para[0028]; para[0150]).

	Regarding claim 2, Heo, Lee and Oh discloses all the claim limitations as applied above (see claim 1). In addition, Heo discloses wherein the one or more sensors comprise a proximity sensor (see sensing unit 140 and input unit 120 in Figs. 1A-2, comprising e.g. camera 121) and the processor is configured to: activate the proximity sensor (para[0040]-para[0041]; para[0046]-para[0047]; para[0155]; para[0165]; para[0173]; “the controller 180 controls some or all of the components illustrated in FIGS. 1A-1C according to the execution of an application program that have been stored in the memory 170”, and thus, activates or deactivates sensors, including e.g. camera 121, accordingly); and detect, using the proximity sensor, that the electronic device is in the worn state e.g. “based on the image information that is captured with the camera 121, the sensing unit 140 recognizes a position of the user and a worn state of the ).

Regarding claim 4, Heo, Lee and Oh discloses all the claim limitations as applied above (see claim 1). In addition, Heo discloses wherein the one or more receivers comprises at least one of an audio receiver, a camera, or an RF receiver (para[0037]-para[0039]; para[0054]; para[0139]).

Regarding claim 6, Heo, Lee and Oh discloses all the claim limitations as applied above (see claim 1). In addition, Lee discloses wherein the processor is configured to identify whether the content information comprises content streamed from a server (para[0060]; para[0065]-para[0070]; para[0077]; para[0081]-para[0083]; “the external display device 310 can output such various multimedia contents as a live broadcast, a movie, music, a drama, a web page, a game, an application, and the like”; “the broadcast reception module 401 can receive an RF broadcast signal of a single carrier according to an ATSC (advanced television system committee) scheme or an RF broadcast signal of a plurality of carriers according to a DVB (digital video broadcasting) scheme”; “if the digital IF signal outputted from the broadcast reception module 401 corresponds to the ATSC scheme, the demodulation unit 402 performs 8-VSB (8-vestigal side band) demodulation”; “The control unit 406 demultiplexes an inputted stream via the broadcast reception module 401, the demodulation ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the processor is configured to identify whether the content information comprises content streamed from a server, as also taught by Lee in the combination, for the advantage of performing an adequate processing to be able to generate and output a signal used to output a video or an audio, while enhancing user convenience in a manner of modifying output of a wearable device based on an event occurred in an external display device paired with the wearable device (para[0009]; para[0077]).

Regarding claim 7, Heo, Lee and Oh discloses all the claim limitations as applied above (see claim 6). In addition, Lee discloses wherein, based on the content information comprising content streamed from the server, the processor is configured to control to connect to the server to receive the streamed content (para[0060]; para[0065]-para[0070]; para[0077]; para[0081]-para[0083]; “the external display device 310 can output such various multimedia contents as a live broadcast, a movie, music, a drama, a web page, a game, an application, and the like”; “the broadcast reception module 401 can receive an RF broadcast signal of a single carrier according to an ATSC (advanced television system committee) scheme or an RF broadcast signal of a plurality of carriers according to a DVB ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have based on the content information comprising content streamed from the server, the processor is configured to control to connect to the server to receive the streamed content, as also taught by Lee in the combination, for the advantage of being able to generate and output corresponding signal used to output a video or an audio, while enhancing user convenience in a manner of modifying output of a wearable device based on an event occurred in an external display device paired with the wearable device (para[0009]; para[0077]).

Regarding claims 16-17, 19 and 21-22, these claims are analogous to claims 1-2, 4 and 6-7, except these are method claims (see e.g. para[0003], para[0264]-para[0265], and Fig. 3 of Heo; para[0003] and para[0007] of Lee; para[0002] and para[0007] of Oh), and therefore, are rejected for the same reasons as claims 1-2, 4 and 6-7 above.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Heo et al. (US 2015/0215443), in view of Lee et al. (US 2015/0009096) and Oh et al. (US 2017/0139669), as applied to claims 1 and 16 above, and further in view of Lee et al. (US 2012/0135784), hereinafter Lee II.

Regarding claim 5, Heo, Lee and Oh disclose all the claim limitations as applied above (see claim 1). However, Heo, Lee and Oh do not appear to expressly disclose the processor is configured to: identify whether the content information comprises virtual reality content; based on identifying the content information as comprising virtual reality content, execute the virtual reality content; and based on identifying the content information as comprising no virtual reality content, convert the content obtained from the content information into virtual reality content.
Lee II discloses identifying whether content information comprises virtual reality content (para[0021]-para[0022]; para[0027]-para[0028]; para[0030]; para[0034]-para[0035]; see Figs. 1-2; “determine if the metadata of the recognized item of interest is available in augmented reality”); based on identifying the content information as comprising virtual reality content, executing the virtual reality content (para[0021]-para[0022]; para[0027]-para[0028]; para[0030]; para[0034]-para[0035]; see Figs. 1-2; “if the extraction unit 120 is able to extract detailed information of the item of interest, the determination unit 121 may determine that the corresponding metadata is available in ); and based on identifying the content information as comprising no virtual reality content, converting the content into virtual reality content (para[0021]-para[0022]; para[0027]-para[0028]; para[0030]; para[0034]-para[0035]; see Figs. 1-2; “if the extraction unit 120 is unable to extract detailed information of the item of interest, the determination unit 121 may determine that the corresponding metadata is not available in augmented reality”; “The extraction unit 120 may further include a conversion unit 122 for converting the extracted detailed information into an augmented reality format displayable in the augmented reality”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Heo’s, Lee’s and Oh’s combination, with the teachings in Lee II’s invention, to have the processor is configured to: identify whether the content information comprises virtual reality content; based on identifying the content information as comprising virtual reality content, execute the virtual reality content; and based on identifying the content information as comprising no virtual reality content, convert the content obtained from the content information into virtual reality content, for the advantage of having a device in which augmented reality see Abstract; para[0044]).

Regarding claim 20, it is analogous to claim 5, and therefore, it is rejected for the same reasons as claim 5 above.

Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Heo et al. (US 2015/0215443), in view of Yang et al. (US 2015/0350296).

Regarding claim 9, Heo discloses an electronic device (see e.g. 100 in Figs. 1A-2; para[0033]; para[0036]) comprising:
one or more sensors operatively coupled with the electronic device (see e.g. sensing unit 140 and input unit 120 in Figs. 1A-2; para[0039]-para[0041]; para[0139]); 
a memory (see memory 170 in Fig. 1A; para[0045]); and 
a processor (see 180 in Fig. 1A; para[0046]),
wherein the processor is configured to:
control to detect that the electronic device is worn by a user (see S310 in Fig. 3; see Fig. 4A; para[0155]; para[0162]-para[0168]; para[0191];  e.g. “based on the image information that is captured with the camera 121, the sensing unit 140 recognizes a position of the user and a worn state of the main body 301 of the mobile terminal 100”; also, “the sensing unit 140 );
control to search for a peripheral electronic device in response to the detection (para[0168]-para[0170]; para[0215]-para[0219]; see Figs. 3 and 7A; “the sensing 140 transfers the sensed biological signal to the controller 180 that performs user authentication”; When the wearing of the main body 301 is sensed in this manner, the controller 180 performs either the recording mode or the control mode; “When the user authentication is performed on the wearer according to the wearing of the main body 301, through the wireless communication unit 110, the controller 180 senses that the mobile terminal 100 is connected to the external device” or “multiple external devices, for example, a refrigerator 200a, a smart TV 200b, a door 200c, and a cleaner”, which clearly requires a search of the external device(s));
control to store in the memory state information of a peripheral electronic device identified by the search (para[0045]-para[0046]; para[0177]; para[0215]-para[0219]; see Figs. 1A, 3 and 7A; “when the current operation state of the external device is a setting mode in which specific information is received from the mobile terminal 100, the mobile terminal 100 make a determination in such a manner that the recording mode is activated”; “When ); 
control to execute an application (para[0035]-para[0038]; para[0045]-para[0046]; para[0054]-para[0055]; “the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100, and the like”; “Some of these application programs may be downloaded from an external server via wireless communication”; “Other );
control to identify whether a peripheral electronic device linkable with the executed application is present (para[0035]-para[0038]; para[0045]-para[0046]; para[0054]-para[0055]; e.g., in the wireless communication unit 110, “The short-range communication module 114 is configured to facilitate short-range communications”; “Suitable technologies for implementing such short-range communications include BLUETOOTH.TM., Radio Frequency IDentification (RFID), Infrared Data Association (IrDA), Ultra-WideBand (UWB), ZigBee, Near Field Communication (NFC), Wireless-Fidelity (Wi-Fi), Wi-Fi Direct, Wireless USB (Wireless Universal Serial Bus), and the like”; “The short-range communication module 114 in general supports wireless communications between the mobile terminal 100 and a wireless );
in response to the peripheral device linkable with the executed application being present control to establish communicative coupling with the linkable with the executed application according to the state information (para[0035]-para[0038]; para[0045]-para[0046]; para[0054]-para[0055]; para[0168]-para[0170]; para[0214]-para[0219]; see Figs. 1A, 3 and 7A-7D; e.g., in the wireless communication unit 110, “The short-range communication module 114 in general supports wireless communications between the mobile terminal 100 and a wireless communication system, communications between the mobile terminal 100 and another mobile terminal 100, or communications between the mobile terminal and a network where another mobile terminal 100 (or an external server) is located, via wireless area networks”, for which, as in the ).
However, Heo does not appear to expressly disclose the processor configured to control to identify whether a peripheral electronic device linkable with the executed application is present, based on the state information; and control to obtain user input through the coupled peripheral electronic device.
	Yang discloses controlling to execute an application (see Figs. 1A-1B, 3, 4C, 9 and 16-17E; para[0009]; para[0071]; para[0212]; para[0218]; para[0227]-para[0228]; para[0265]-para[0269]; “As shown in FIG. 17A, wearable electronic device 1704, worn by user 1702, may obtain and display web page 1706”); controlling to identify whether a peripheral electronic device linkable with the executed application is present, based on a state information (para[0102]; para[0212]; para[0218]; para[0227]-para[0231];  para[0265]-para[0269]; para[0276]; see in Fig. 3, “Device/global internal state 157 includes one or more of: active application ); in response to the peripheral device linkable with the executed application being present, control to establish communicative coupling with the peripheral electronic device linkable with the executed para[0102]; para[0212]; para[0218]; para[0227]-para[0231];  para[0265]-para[0269]; para[0276]; “As shown in FIG. 17B, when user 1702 walks within wireless communication range of tablet computer 1708, device 1704 may communicate with tablet computer 1708 and determine that the two devices are compatible for purposes of continuity”, based e.g. on “application states [which] include the condition of showing a particular screen, a mode or configuration setting in which the application is operating, the condition of displaying a particular location within a navigational hierarchy of the application, the condition of displaying a particular part of or location within a document, and so forth”); and controlling to obtain user input through the coupled peripheral electronic device (para[0070]; para[0102]; para[0212]; para[0218]; para[0227]-para[0231];  para[0264]-para[0269];  para[0273]; para[0276]; see in Fig. 17C “affordance 1712 for invoking continuity features between wearable electronic device 1704 and tablet computer 1708”; “Turning to FIG. 17D with reference to FIG. 17C, when user 1702 selects affordance 1712 (as indicated by contact 1714), wearable electronic device 1704 may send information (e.g., instructions) to tablet computer 1708 identifying the web browsing application that is active in the foreground of wearable electronic 1704”; “the web page that is being displayed, e.g., web page 1706”; “The external device--tablet computer 1708--may display continuity affordance 1716 upon ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Heo’s invention, with the teachings in Yang’s invention, to have the processor configured to control to identify whether a peripheral electronic device linkable with the executed application is present, based on the state information; and control to obtain user input through the coupled peripheral electronic device, for the advantage of efficiently transitioning from the use of one device to another while maintaining an overall sense of continuity, which can reduce the cognitive burden on a user who switches between uses of multiple computing devices, thereby enhancing productivity, and can reduce processor and battery power otherwise wasted on redundant user inputs (para[0070]).

Regarding claim 10, Heo and Yang disclose all the claim limitations as applied above (see claim 9). In addition, Heo discloses wherein the one or more sensors includes see sensing unit 140 and input unit 120 in Figs. 1A-2, comprising e.g. camera 121) and the processor is configured to: activate the proximity sensor (para[0040]-para[0041]; para[0046]-para[0047]; para[0155]; para[0165]; para[0173]; “the controller 180 controls some or all of the components illustrated in FIGS. 1A-1C according to the execution of an application program that have been stored in the memory 170”, and thus, activates or deactivates sensors, including e.g. camera 121, accordingly); and detect, using the proximity sensor, that the electronic device is worn by the user (e.g. “based on the image information that is captured with the camera 121, the sensing unit 140 recognizes a position of the user and a worn state of the main body 301 of the mobile terminal 100” in Fig. 2; para[0041]; para[0046]; para[0155]; para[0165]).

Regarding claim 13, Heo and Yang disclose all the claim limitations as applied above (see claim 9). In addition, Heo discloses wherein the processor is configured to activate the peripheral device as the electronic device executes a function related with the peripheral electronic device (para[0214]-para[0220]; see Figs. 2-3 and 7A-7D; “based on information on the time for which the connected external devices are used and information on ambient sound, the controller 180 can select one external device that is suitable for activating the control mode”; “When after selecting the external device, as illustrated in FIG. 7C, the wearer performs a hand ).

Response to Arguments

Applicant’s arguments with respect to claim(s) 9 on pages 7-9 have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record for teachings or matter specifically challenged in the argument. Newly added limitations have now been treated on the merits as shown in the above rejection, which has been modified in the same fashion as the amended claims.
It is noted however, that regarding portions of the claim for which the reference as applied in the prior rejection is still relevant, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 

Applicant’s arguments with respect to claim(s) 1 on pages 9-11 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for teachings or matter specifically challenged in the argument. Newly added limitations have now been treated on the merits as shown in the above rejection, which has been modified in the same fashion as the amended claims.
It is noted however, that regarding portions of the claim for which the references as applied in the prior rejection are still relevant, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623